 

USDC SONY
POCUMENT

 

—

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

‘ MELISSA JOHNSON, on behalf of her minor : oe Eolas
children J.B. and J.D., ; meneame ese
Plaintiff, :

 

 

V. : |
: ORDER

POLICE OFFICER JOHN WILLIAMS, individually — :

and in his official capacity as Police Officer for the : 19 CV 9935 (VB)

City of Poughkeepsie; POLICE OFFICER KEVIN D._ :

VANWAGNER, individually and in his official

capacity as Police Officer for the City of

Poughkeepsie; and CITY OF POUGHKEEPSIE,

Defendants. :
x

 

Plaintiff Melissa Johnson commenced this action on October 27, 2019, on behalf of her minor
children J.B. and J.D. Plaintiff is represented by counsel. (Doc. #1).

On February 11, 2020, more than ninety days after the complaint was filed, the Court ordered
plaintiff to show cause in writing by March 11, 2020, why the complaint should not be dismissed for
plaintiff’s failure to comply with Fed R. Civ. P. 4(m). (Doc. #8). As of that date, there had been no
indication on the docket that defendants had been served.

On March 11, 2020, plaintiffs counsel wrote to the Court and explained that he had deliberately
“withheld service,” because a related juvenile delinquency proceeding concerning plaintiff's minor
children was ongoing.

The Court finds that plaintiff’s counsel’s strategic decision to withhold service is not “good
cause” pursuant to Rule 4(m).

Accordingly, plaintiff's request made in the alternative, to dismiss the case without prejudice
pursuant to Rule 41(a)(1)(A)(), is GRANTED.

The Clerk is instructed to close this case.

Dated: March 12, 2020
White Plains, NY
SO ORDERED:

uu

Vincent L. Briccetti
United States District Judge

 
